579 So. 2d 842 (1991)
Michael SWAIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2145.
District Court of Appeal of Florida, Third District.
May 14, 1991.
Michael Swain, in pro. per.
Robert A. Butterworth, Atty. Gen., and Jacqueline M. Valdespino, Asst. Atty. Gen., for appellee.
Before JORGENSON, COPE and GODERICH, JJ.

ON MOTION FOR REHEARING
PER CURIAM.
On appellant's motion for rehearing, we withdraw our previous opinion, and substitute the following:
The order denying appellant's motion for post-conviction relief is affirmed because (a) it is time-barred under Rule 3.850, Florida Rules of Criminal Procedure and (b) its substance was raised in an earlier motion which was denied. Assuming the points were properly considered at this time, appellant's jury separation issue is without merit where, as here, there was no objection to the separation and an admonition was given to the jury. See Pope v. State, 569 So. 2d 1241, 1244 (Fla. 1990); Busquet v. State, 498 So. 2d 1353, 1356 (Fla. 3d DCA 1986); Ulloa v. State, 486 So. 2d 1373, 1376 (Fla. 3d DCA 1986).
Affirmed.